Citation Nr: 0328846	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for dysthymic disorder.

4.  Entitlement to service connection for a right knee 
injury.

5.  Entitlement to service connection for deviated nasal 
septum.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On December 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and ask him to submit 
a statement indicating when he received trauma 
to the nose that resulted in a deviated 
septum.  He should be asked to set forth when 
and where the trauma occurred, to describe the 
nature of the trauma, and to indicate what 
treatment he received for that trauma.
2.  Ask the veteran to identify all VA and 
non-VA health care providers that have treated 
him for deviated nasal septum from 1945 to the 
present.  Obtain records from each health care 
provider the appellant identifies.

3.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations.  Send the 
claims folder to each of the examiners for 
review.  The reasons for any medical opinions 
by the examiner should be stated.
a.  An orthopedic examination regarding the 
claimed right knee disability.  The examiner 
should be requested to set forth a diagnosis 
for any right knee disorder currently found.  
Any testing that is necessary to arrive at a 
diagnosis should be done.  The examiner should 
also be asked to state an opinion as to 
whether it is at least as likely as not that 
any current right knee disability had its 
onset in service.  
b.  A psychiatric examination to determine the 
etiology of the veteran's current psychiatric 
disorder.  The examiner should be asked to 
state an opinion as to whether the veteran's 
current psychiatric disorder has its onset 
during active service.  

4.  If the veteran submits a statement 
regarding nasal trauma as requested in No. 1 
above, obtain a VA medical opinion regarding 
the etiology of the veteran's deviated nasal 
septum.  The claims folder must be made 
available to the examiner for review prior to 
the examination.  Based on review of the 
claims folder, the examiner should be 
requested to express an opinion as to the date 
of onset and etiology of the veteran's 
deviated septum.  The examiner should be asked 
to state whether it is as likely as not that 
the deviated nasal septum had its onset due to 
trauma during the veteran's active service.  
If the examiner concludes that the condition 
existed prior to the veteran's entrance into 
active service, then an opinion should be 
expressed as to whether the condition 
underwent an increase in severity beyond its 
natural progression during of the period of 
service.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


